Exhibit 10.1

ThinkEquity ILC

August 29, 2012

Bill Joll

Chief Executive Officer

ISC8 Inc.

3001 Red Hill Avenue

Building 4, Suite 108

Costa Mesa, CA 92626-4526

Dear Mr. Joll:

This letter agreement (the “Agreement”) confirms our mutual understanding
concerning the retention by ISC8 Inc. (the “Company” or “you”) of ThinkEquity
LLC (“ThinkEquity”, “we” or “us”) to act as your lead agent on a non-exclusive
basis in connection with the introduction of the Company to certain
institutional investors (the “Investors”) as a source of potential financing in
the form of a private investment in public equity, in convertible debt or
equity, or in a combination thereof (the “Transaction”).

 

1. Scope of the Engagement. In connection with a Transaction and subject to the
procedures, terms and conditions set forth on Schedule II attached hereto, we
will contact potential Investors, assist in the negotiation and structuring of
such Transaction, assist in the preparation of a private placement memorandum
and/or other related materials (the “Offering Materials”) and provide related
services to facilitate the closing of such Transaction (the “Closing”). In
providing such services, ThinkEquity will exercise reasonable commercial
efforts, consistent with investment banking industry standards.

The Company acknowledges that ThinkEquity does not provide tax, accounting or
legal advice. The Company shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of any Transaction, and ThinkEquity shall have no responsibility
or liability to the Company with respect thereto.

 

2. Responsibility for Disclosure. You agree to furnish or cause to be furnished
to us such current and historical financial information and other information
regarding the business of the Company as we request. The Company recognizes that
ThinkEquity will rely upon and assume the accuracy and completeness of all
information provided by the Company without independent investigation, and that
ThinkEquity will not be responsible for verifying the adequacy, accuracy or
completeness for any purpose of information provided to ThinkEquity or any third
party. You agree to keep us advised of all material developments affecting the
Company or its financial position. You also agree, during the period of our
engagement, that neither the Company nor its

 

600 Montgomery Street, San Francisco, CA 94111 • T: 415.249.2900 •

www.thinkequity.com



--------------------------------------------------------------------------------

ISC8, Inc.

August 29, 2012

Page 2 of 12

 

management will initiate any discussions with third parties regarding any
possible Transaction without first consulting with ThinkEquity.

ThinkEquity will have no obligation to conduct any independent evaluation or
appraisal of the assets or liabilities of the Company or any other party or to
advise or opine on any related solvency issues. Any solvency opinion or issues
addressed will be the responsibility of an independent solvency professional or
professionals to be retained by the Company, its Board of Directors, or a third
party. ThinkEquity will have no responsibility for monitoring the work or
opinions of such solvency professionals.

 

3. Advisory Fees and Expenses. In consideration of our services, you agree to
pay ThinkEquity the following:

a. Advisory Fee. The Company shall pay ThinkEquity a fee in an amount equal to
(i) three and a half percent (3.5%) of the gross proceeds for each Transaction
involving the parties identified on Schedule 3.a attached (as it may be amended
from time to time by the parties), and (ii) seven percent (7%) of the gross
proceeds for any other Transaction, which fee shall be paid to ThinkEquity in
cash by wire transfer simultaneous with each Closing. The Company shall pay
ThinkEquity a minimum aggregate fee in an amount equal to five hundred thousand
dollars ($500,000) so long as a minimum threshold amount of $7.5 million dollars
is raised. ThinkEquity agrees to invite other placement agents into the
Transaction as discussed and provide customary compensation to those agents. The
parties agree in good faith to modify payments based on each party's respective
contribution, and fairness to the Company and ThinkEquity.

b. Alternative Transaction Fee. If instead of or in addition to a Transaction
you complete an alternative transaction with our assistance, then ThinkEquity
and the Company will negotiate in good faith the amount of the cash fee payable
to ThinkEquity, which will take into account, among other factors, the results
obtained and the custom and practice of nationally recognized investment banking
firms acting in similar transactions.

c. Expenses. Regardless of whether any Transaction is completed, the Company
agrees to reimburse ThinkEquity for our reasonable out-of-pocket expenses,
including travel costs, document production, database, third-party research
expenses, and other similar expenses, fees and disbursements of our attorneys
and other professional advisors, and any sales, use or similar taxes (including
additions to such taxes, if any) that we incur in connection with this
Agreement. All payments owed under this subparagraph shall be due within ten
(10) days of receipt by the Company of ThinkEquity's invoice.

 

600 Montgomery Street, San Francisco, CA 94111 • T: 415.249.2900 •

www.thinkequity.com



--------------------------------------------------------------------------------

ISC8, Inc.

August 29, 2012

Page 3 of 12

 

d. General. All amounts payable under this Agreement shall be paid in
immediately available funds in U.S. Dollars, without setoff and without
deduction for any withholding, value-added or other similar taxes, charges, fees
or assessments. No fee payable to any other person (by you or any other company)
in connection with the subject matter of this Agreement shall reduce or
otherwise affect any fee payable hereunder. Any amounts due and payable under
this Agreement that remain unpaid shall be assessed a finance charge of one
percent (1%) per month until satisfied in full.

 

4. Indemnification. The Company agrees to the indemnification and other
obligations set forth in the attached Schedule I, which is incorporated herein
by reference, and all such obligations shall survive any termination or
expiration of this Agreement.

 

5. Term and Termination. The term of this Agreement will be one (1) year from
the date hereof. Either party may terminate this Agreement at any time without
liability or continuing obligation, except that following such termination
ThinkEquity shall remain entitled to any fees accrued, and to reimbursement of
any reasonable expenses incurred, prior to such termination but not yet paid. In
addition, in the case of termination by the Company or expiration of this
Agreement, ThinkEquity shall be entitled to full payment of all fees provided
for under this Agreement in connection with any Transaction involving an
Investor previously identified and/or contacted by ThinkEquity during the term
of this Agreement that is announced or results from negotiations commenced
during the period from the date hereof until one (1) year following such
termination or expiration. The indemnification and other obligations set forth
in the attached Schedule I and the miscellaneous provisions shall survive any
termination or expiration of this Agreement.

 

6. Right of Participation. During the term of this Agreement and for a period of
twelve(12) months after termination of this Agreement, the Company
grantsThinkEquity the right to provide investment banking services to the
Company on a non-exclusive basis in matters for which investment banking
services are sought by the Company (the “Right of Participation”). For these
purposes, investment banking services shall include without limitation
(i) acting as co-manager for any underwritten public offering; (ii) acting as
co-placement agent or co-financial advisor in connection with any private
offering of Securities; ThinkEquity shall notify the Company of its intention to
exercise the Right of Participation within 15 business days of receiving written
notice from the Company. Any decision by ThinkEquity to act in any such capacity
shall be contained in separate written agreements to be negotiated in good faith
that provide for, among other matters, customary fees for transactions of
similar size

 

600 Montgomery Street, San Francisco, CA 94111 • T: 415.249.2900 •

www.thinkequity.com



--------------------------------------------------------------------------------

ISC8, Inc.

August 29, 2012

Page 4 of 12

 

  and nature as may be mutually agreed upon, and indemnification of ThinkEquity
and its affiliates. Such agreements shall be subject to general market
conditions. If ThinkEquity declines to exercise the Right of Participation
(which it may do in its sole and absolute discretion), the Company shall have
the right to retain any other person or persons to provide such services on
terms and conditions which are not materially more favorable to such other
person or persons than the terms declined by ThinkEquity.

 

7. Miscellaneous.

a. Scope of Use. Any written or oral op1mon or advice provided by ThinkEquity
pursuant to this Agreement is intended solely for the benefit and use of the
Company's senior management and Board of Directors, in (and only in) their
capacity as such, and may not be used or relied upon by any other person, nor
may such advice be reproduced, summarized, described, excerpted from, provided
to any other person or otherwise publicly referred to or disclosed, in whole or
in part, without ThinkEquity's express prior written consent.

b. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Company,
ThinkEquity, and any other person entitled to indemnity pursuant to Schedule I.
Except as set forth in Schedule I, nothing in this Agreement is intended to
confer upon any other person (including stockholders, employees or creditors of
the Company) any rights or remedies hereunder or by reason hereof.

c. Independent Contractor Status. ThinkEquity has been retained under this
Agreement as an independent contractor, and owes its duties arising out of this
engagement solely to the Company and to no other person. It is understood and
agreed that this Agreement does not create a fiduciary relationship between
ThinkEquity and the Company, its Board of Directors, or its stockholders.

d. Public Announcements. Any press release or other public announcement issued
by the Company announcing the Transaction shall state that ThinkEquity acted as
the Company's exclusive agent in connection with the Transaction. The Company
agrees that ThinkEquity has the right to place usual and customary
advertisements in financial and other newspapers and journals at ThinkEquity’s
expense describing its services to the Company.

e. Governing Law. This Agreement and any action, claim, suit, or proceeding
arising directly or indirectly out of this Agreement (including any claim
concerning advice provided pursuant to this Agreement) shall be governed by and
construed in accordance with the laws of the State of New York (without giving
effect to the conflicts of law provisions thereof). Each of the parties hereto

 

600 Montgomery Street, San Francisco, CA 94111 • T: 415.249.2900 •

www.thinkequity.com



--------------------------------------------------------------------------------

ISC8, Inc.

August 29, 2012

Page 5 of 12

 

irrevocably submits to the exclusive jurisdiction and venue of the state or
federal courts located in New York City for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
(including with respect to the enforcement of this Agreement) and hereby
irrevocably waives any objection it may now or hereafter have as to the venue of
any such action or proceeding brought in such court including but not limited to
any objection that such court is an inconvenient forum. Each party (on its own
behalf and, to the extent permitted by applicable law, on behalf of its
shareholders) hereby irrevocably waives any right they may have to trial by jury
in any action, proceeding, claim or counterclaim (whether based upon contract,
tort or otherwise) related to or arising out of this Agreement, ThinkEquity's
performance under this Agreement or the transactions contemplated hereby.

Notwithstanding the foregoing paragraph, any dispute between the parties
regarding payment owed to ThinkEquity arising out of or relating to this
Agreement shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules. The number of
arbitrators shall be one (1). The place of arbitration shall be New York, New
York. The arbitrator is authorized to award the prevailing party its reasonable
attorneys’ fees and costs. Judgment on the award(s) rendered by the arbitrator
may be entered in any court having jurisdiction thereof.

f. Entire Agreement. This Agreement, including the attached Schedules,
constitutes the entire agreement between the parties and supersedes all prior
written or oral agreements and understandings regarding the subject matter
hereof. This Agreement may not be amended or otherwise modified except in a
writing signed by the parties hereto.

g. Attorneys’ Fees. The prevailing party in any legal action or proceeding
related to or arising from this Agreement shall be entitled to recover from the
other party its reasonable attorneys’ fees, costs and expenses (including expert
witness fees) incurred in connection with such action or proceeding, including
without limitation any appeal or enforcement of any judgment obtained.

h. Counterparts. This Agreement may be signed in one or more counterparts by
original, facsimile or electronic signature, and each such counterpart shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.

*********************

 

600 Montgomery Street, San Francisco, CA 94111 • T: 415.249.2900 •

www.thinkequity.com



--------------------------------------------------------------------------------

ISC8, Inc.

August 29, 2012

Page 6 of 12

 

If the foregoing correctly sets forth our understanding, please sign the
enclosed copy of this Agreement in the space provided, and return it to us,
whereupon this Agreement shall constitute a binding agreement between the
Company and ThinkEquity.

 

Very truly yours, THINKEQUITY LLC By:   /s/ Jonatha Levy Name:   Jonatha Levy
Its:   Managing Director

AGREED TO AND ACCEPTED

as of the date first

above written:

ISCSinc.

By:   /s/ Bill Joll Name:   Bill Joll Its:   Chief Executive Officer

 

600 Montgomery Street, San Francisco, CA 94111 • T: 415.249.2900 •

www.thinkequity.com



--------------------------------------------------------------------------------

ISC8, Inc.

August 29, 2012

Page 7 of 12

 

Schedule I

In the event that ThinkEquity, any affiliate of ThinkEquity, or their respective
partners, directors, officers, agents, consultants, employees and controlling
persons (if any) (each such person or entity is hereinafter referred to as an
"Indemnified Person") becomes involved in any capacity in any action, claim,
proceeding, inquiry, or investigation brought or threatened by or against any
person, including the Company, its stockholders, or its creditors, related to,
arising from, or in connection with either ThinkEquity's engagement or this
Agreement, the Company will indemnify and hold each Indemnified Person harmless
from and against any and all losses, claims, damages, liabilities or expenses,
joint or several, related to, arising from, or in connection with either
ThinkEquity's engagement or this Agreement, whether or not any pending or
threatened action, claim, proceeding, inquiry or investigation giving rise to
such losses, claims, damages, liabilities or expenses is initiated or brought by
or on the Company's behalf and whether or not the Company or any Indemnified
Person is a party to such action, proceeding, inquiry or investigation. In
addition, the Company will promptly reimburse each Indemnified Person for its
legal and other expenses (including the cost of any investigation and
preparation) as and when they are incurred in connection therewith, including
the cost of asserting or enforcing rights under the indemnity; provided,
however, that the Company shall not be liable under the foregoing indemnity and
reimbursement provisions to the extent that any such loss, claim, damage,
liability or expense has been found by a court of competent jurisdiction in a
judgment which has become final in that it is no longer subject to appeal or
review to have resulted primarily and directly from the gross negligence or
willful misconduct of ThinkEquity in performing the services that are the
subject of this Agreement.

If for any reason the foregoing indemnification or reimbursement is unavailable
or insufficient to hold each Indemnified Person harmless, then the Company shall
contribute to the amount paid or payable by each Indemnified Person as a result
of such loss, claim, damage, liability or expense in such proportion as is
appropriate (i) to reflect the relative economic benefits received by the
Company and its security holders on the one hand and ThinkEquity on the other
hand in the matters contemplated by this Agreement, or (ii) if the allocation on
that basis is not permitted by applicable law, to reflect not only the relative
benefits referred to in clause (i) above, but also the relative fault of the
Company and ThinkEquity with respect to such loss, claim, damage, liability or
expense and any other relevant equitable considerations. Notwithstanding the
foregoing, in no event shall the Indemnified Persons be required to contribute
an aggregate amount greater than the fees actually paid to ThinkEquity for
services provided under this Agreement.

The Company’s reimbursement, indemnity and contribution obligations under this
Schedule shall be in addition to any liability which the Company may otherwise
have, shall extend upon the same terms and conditions to any affiliate of
ThinkEquity and the

 

600 Montgomery Street, San Francisco, CA 94111 • T: 415.249.2900 •

www.thinkequity.com



--------------------------------------------------------------------------------

ISC8, Inc.

August 29, 2012

Page 8 of 12

 

partners, directors, officers, agents, consultants, employees and controlling
persons (if any), as the case may be, of ThinkEquity and any such affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, ThinkEquity, any such affiliate and
any such person. The Company agrees that it will not settle, compromise or
consent to the entry of any judgment or otherwise seek to terminate, without
ThinkEquity's prior written consent, any pending or threatened claim, action,
proceeding or investigation in which indemnification or contribution could be
sought hereunder (whether or not an Indemnified Person is an actual or potential
party to such claim, action or proceeding or investigation), unless such
settlement, compromise, termination or consent (i) includes an unconditional
release of each Indemnified Person from all liability arising out of such claim,
action, proceeding or investigation; and (ii) does not include a statement or
admission of fault, culpability, or failure to act by or on behalf of any
Indemnified Person.

The Company and its security holders also agree that no Indemnified Person shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company, its security holders, its creditors, or any person
asserting claims on behalf of the Company related to, arising from or in
connection with either ThinkEquity's engagement or this Agreement except to the
extent that any loss, claim, damage, liability or expense has been found by a
court of competent jurisdiction in a judgment which has become final in that it
is no longer subject to appeal or review to have resulted primarily and directly
from the gross negligence or willful misconduct of ThinkEquity in performing the
services that are the subject of this Agreement. In no event shall any
Indemnified Person be responsible for any special, indirect or consequential
damages. The provisions of this Schedule shall survive any termination or
expiration of the Agreement.

 

600 Montgomery Street, San Francisco, CA 94111 • T: 415.249.2900 •

www.thinkequity.com



--------------------------------------------------------------------------------

ISC8, Inc.

August 29, 2012

Page 9 of 12

 

Schedule II

(a) ThinkEquity will conduct all solicitation efforts in a manner consistent
with the Company’s intent that the Transaction be an exempt transaction pursuant
to the Securities Act of 1933, as amended (the “Act”), and only to “accredited
investors” as defined in Rule 501(a) under the Act. The Company shall in any
event have sole and final authority to approve the timing, price, investors and
other terms of the Transaction and may at any time elect not to proceed with the
Transaction.

(b) The Company acknowledges and agrees that the Offering Materials are its own
work product, that ThinkEquity may rely, without independent verification, upon
the accuracy and completeness of all information furnished by the Company to
ThinkEquity for use in connection with the Transaction (collectively, the
“Information”) and that ThinkEquity does not assume any responsibility therefor.

(c) The Company shall advise ThinkEquity of those states in which the Company’s
securities (the “Securities”) have been qualified or exempted under the
appropriate securities laws. ThinkEquity agrees not to solicit any offerees who
do not reside in jurisdictions in which the Securities or the Transaction have
been qualified or exempted under the appropriate securities laws; provided,
however, the Company will take such action (if any) as ThinkEquity reasonably
may request to qualify the Securities for offer and sale under the securities
laws of such states as ThinkEquity may specify; provided, further, however, in
connection therewith the Company will not be required to qualify as a foreign
corporation or file a general consent to service of process. The Company agrees
that it, in conjunction with its counsel, will be responsible for making any
filings or taking other actions required under applicable federal or state
securities laws and shall be responsible for any costs and expenses associated
with such filings or other actions, including without limitation those
associated with any sales pursuant to Regulation D under the Act and "blue sky"
laws.

(d) The Company shall represent that (i) the Information and the Offering
Materials will not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, (ii) all
historical financial data provided to ThinkEquity will be prepared in accordance
with generally accepted accounting principles and practices then in effect in
the United States and will fairly present in all material respects the financial
condition and operations of the Company, and (iii) any forecasted financial,
market or industrial information provided to ThinkEquity will be prepared in
good faith with a reasonable basis for the assumptions and the conclusions
reached therein. In addition, the Company agrees that it will notify ThinkEquity
promptly if any of the foregoing representations ceases to be accurate at any
time during the period of this Agreement.

 

600 Montgomery Street, San Francisco, CA 94111 • T: 415.249.2900 •

www.thinkequity.com



--------------------------------------------------------------------------------

ISC8, Inc.

August 29, 2012

Page 10 of 12

 

(e) The Company hereby represents and warrants to ThinkEquity that it has not
had and will not have any discussions with any person on the basis of which such
person would be able to assert a claim for a finder’s fee or similar fee in
connection with the sale by the Company of the Securities covered by this
Agreement to prospects in the United States or overseas.

(f) The Company hereby represents and warrants to ThinkEquity that during the
term of this Agreement the Company (i) will not offer any Securities for sale
to, or solicit any offers to buy from, any person or persons, whether directly
or indirectly, other than through ThinkEquity, and (ii) will not engage in any
discussions with any person other than representatives of ThinkEquity for the
purpose of engaging, or considering the engagement of, such person as a finder
or broker in connection with the Company’s sale of the securities covered by
this Agreement to prospects in the United States or overseas. The Company
represents and agrees that no offers or sales of Securities of the same or a
similar class as the Securities have been made or will be made by the Company or
on its behalf that would be integrated with the offer and sale of the Securities
under the doctrine of integration referred to in Regulation D under the
Securities Act of 1933, as amended.

(g) ThinkEquity will not have any rights or any obligations in connection with
the Transaction contemplated by this Agreement other than those expressly
provided herein. Any financing arranged by ThinkEquity will be as your agent and
not on an underwritten basis. ThinkEquity reserves the right not to participate
in any offer of Securities or any other issuance of debt and the foregoing is
not an agreement by ThinkEquity to underwrite, place or purchase the Securities
or otherwise provide or participate (as underwriter, placement agent or
otherwise) in any Transaction. In connection with any offering in which
ThinkEquity elects to participate, the Company and any other issuer in any such
offering shall enter into an underwriting agreement, placement agency agreement
or purchase agreement, as applicable, with ThinkEquity, which agreement shall be
in ThinkEquity’s customary form. It is understood and agreed that ThinkEquity
shall not have any obligation hereunder to act as underwriter, placement agent
or initial purchaser with respect to instruments or Securities unless and until
such time as ThinkEquity has executed and delivered an underwriting, placement
agent or other purchase agreement setting forth the obligations of ThinkEquity.
This Agreement is not intended to be and should not be considered as a
commitment with respect to the underwriting, sale or placement of the Securities
and creates no obligation or liability on our part in connection therewith.

(h) The Company understands and agrees that, without ThinkEquity’s prior written
consent, ThinkEquity may not be quoted or referred to in any document, release
or communication prepared, issued or transmitted by the Company, any entity
controlled by or under common control with the Company, or any director,
officer, employee or agent thereof.

 

600 Montgomery Street, San Francisco, CA 94111 • T: 415.249.2900 •

www.thinkequity.com



--------------------------------------------------------------------------------

ISC8, Inc.

August 29, 2012

Page 11 of 12

 

(i) The Company acknowledges that ThinkEquity is a full service securities firm
and in the ordinary course of its business, for its own account or the accounts
of its customers, holds long or short positions in securities (including
options), which may include securities relating to the Company or other entities
which may be involved in the engagement contemplated hereby. Nothing in this
Agreement shall be deemed to prohibit ThinkEquity from providing any services
permitted by applicable law to any third party or from engaging in any lawfully
permitted activity on its own behalf.

(j) ThinkEquity and its affiliates may from time to time perform various
investment banking and financial advisory services for other clients and
customers who may have conflicting interests with respect to the Company or the
Transaction. ThinkEquity and its affiliates will not use confidential
information obtained from the Company pursuant to this Agreement or their other
relationships with the Company in connection with the performance by ThinkEquity
and its affiliates of services for other companies. The Company also
acknowledges that ThinkEquity and its affiliates have no obligation to use in
connection with this Agreement, or to furnish to the Company, confidential
information from other companies.

(k) The Company acknowledges that ThinkEquity and its affiliates may have
fiduciary or other relationships whereby ThinkEquity and its affiliates may
exercise voting power over securities of various persons, including without
limitation potential purchasers of Securities or others with interests in
respect of the Transaction. The Company acknowledges that ThinkEquity and its
affiliates may exercise such powers and otherwise perform its functions in
connection with such fiduciary or other relationships without regard to
ThinkEquity’s relationship to the Company hereunder.

(l) The Company agrees that following the Closing, ThinkEquity shall have the
right to place usual and customary advertisements in financial and other
newspapers and journals at its own expense describing its services to the
Company.

 

600 Montgomery Street, San Francisco, CA 94111 • T: 415.249.2900 •

www.thinkequity.com



--------------------------------------------------------------------------------

ISC8, Inc.

August 29, 2012

Page 12 of 12

 

Schedule 3.a- August 29, 2011

TCV

JP Morgan

Griffin Partners

 

600 Montgomery Street, San Francisco, CA 94111 • T: 415.249.2900 •

www.thinkequity.com